MEMORANDUM **
Bernardo Martinez Ramos and Maria De Lourdes Ramos Hernandez, husband and wife and natives and citizens of Mexico petition for review of the Board of Immigration Appeals’ decision denying their ap*616plication for cancellation of removal based on their failure to establish exceptional and extremely unusual hardship to their two United States citizen children.
Petitioners contend that the BIA violated their due process rights by failing to cumulatively weigh the hardship factors that their United States citizen children would experience upon petitioners removal.
We lack jurisdiction to review the BIA’s discretionary determination that petitioners failed to establish exceptional and extremely unusual hardship. See MartinezRosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
Although we retain jurisdiction to consider colorable constitutional claims that petitioners may raise, Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1004 (9th Cir.2003), petitioners’ contention that the BIA and IJ deprived them of due process by misapplying the law to the facts of this case by not cumulatively weighing the evidence of hardship is not a colorable due process claim. See Martinez-Rosas, 424 F.3d at 930 (“traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”)
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.